Gould, J.
The case of Morris v. The State (38 Texas, 603), recognizes the admissibility of evidence of the general reputa*497tion of a house for the purpose of establishing its character as a house of prostitution. The admissibility of such evidence is supported by decisions of other courts. (See The State v. McDonell, Dudley, S. C., 346; The State v. Hurd, 7 Iowa, 412.) Wharton says: “ Common reputation of the character of “ the defendants, and the house which they kept, and of the “ persons visiting them, is admissible.” (3 Wharton’s Am. Cr. Law, Section 2393.) It is believed to be well settled that the character of the occupants may be established by evidence of their general reputation. (2 Bish. Cr. Pr., Section 93.) Whilst it is true that.the admissibility of such evidence as to the house is denied by some authorities (see Com. v. Stewart, 1 Serg. & Rawle, 342), we see no sufficient reason for departing from the ruling in Morris -y. The State.
The case before us does not present the question of the sufficiency of such evidence, alone, to support a conviction. One witness testifies not only that the house was so reputed, but proceeds to state facts which show that he knew the base uses to which it was appropriated. Whatever doubt we might entertain of the sufficiency of evidence of the general reputation of the house, unsupported by other testimonjq to justify a conviction, we think the additional facts in evidence in this case were sufficient.
A distinction is made, in the argument of counsel, between an assignation -house and a house of prostitution. In the absence of evidence to the contrary, we think the jury were justified in inferring that the use of the house as an assignation house was by common prostitutes.
There was some evidence on behalf of defendant, to the effect that she lived a quiet, peaceable life, and that there was no noise or disturbance at her house. This may have been true, and yet the house have been “ disorderly,” in the meaning of the law. A house of prostitution is within the Act, however quietly and peaceably it may be kept.
The judgment is affirmed. Affirmed.